DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Response to Arguments
Applicant’s amendments/arguments, see pages 5-8, filed 04/08/2021, with respect to the pending claims 1 and 3-8 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 and 4 - 8 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:

set a first time as a sleep time for temporarily stopping the solar power generation system when the determination unit determines the state of charge of the battery is equal to or greater than the threshold; and 
set a second time, which is longer than the first time, as the sleep time when the determination unit does not determine the state of charge of the battery is equal to or greater than the threshold, wherein: 
the threshold is a value lower than a lower limit value of the state of charge in a predetermined use range of the battery, in combination with the remaining claim elements of claim 1.
As to claims 4 - 6, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 7, no prior art of record doesn’t teach alone or in combination:
controlling configured to: 
set a first time as a sleep time for temporarily stopping the solar power generation system when the state of charge of the battery is determined to be equal to or greater than the threshold; and 
set a second time, which is longer than the first time, as the sleep time when the state of charge of the battery is determined to not be equal to or greater than the threshold, wherein: 


In terms of Claim 8, no prior art of record doesn’t teach alone or in combination:
a controller configured to: 
set a first time as a sleep time for temporarily stopping the solar power generation system when the determination unit determines the state of charge of the battery is equal to or greater than the threshold; and 
set a second time, which is longer than the first time, as the sleep time when the determination unit does not determine the state of charge of the battery is equal to or greater than the threshold, wherein: 
the threshold is a value lower than a lower limit value of the state of charge in a predetermined use range of the battery, in combination with the remaining claim elements of claim 8.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to English et al. (US # 20100207571).
- The US Patent Application Publication to Bito et al. (US # 20130200845).
Neither English nor Bito teaches alone or in combination a controller capable of temporarily stopping the solar power generation system by setting sleep times based on 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859